ORDER*
The court sua sponte vacates the Board of Immigration Appeals’ decision and remands the petition for review for an actual finding of the nationality of the petitioner. The petitioner’s testimony was unworthy of belief, but in declaring it impossible to decide nationality, the IJ disregarded documentary and other evidence tending to show that in all probability she was, in fact, a refugee from Tibet. After making a finding of nationality, the Board should proceed to a decision on the merits of her claim. VACATED and REMANDED. It is so ordered.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.